Evans, P. J.
1. The overruling of a demurrer to a plea, and of objections to an amendment to a plea, can only be taken advantage of by timely exception; such rulings are not proper ground for new trial. Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852, 131 Am. St. R. 190); Bullock v. Cordele Sash etc. Co., 114 Ga. 627 (40 S. E. 734).
2. Upon interlocutory orders and rulings, not excepted to pendente lite, error can not be assigned in a bill of exceptions to the overruling of a motion for new trial, certified more than thirty days after the adjournment of the court at which such interlocutory orders were passed or rulings made. Bullock v. Cordele Sash etc. Co., supra; City Council of Waycross v. Youmans, 85 Ga. 708 (11 S. E. 865).
3. In an action for damages for an alleged malicious arrest, where the defendant denies the allegations of the petition and pleads a set-off arising in tort, an omission to charge on the effect of' the advice of counsel as bearing on the question of damages will not require á new trial; there being no request so to charge, and' the court’s charge not being sent up as a part of the record.
4. Even if it was material to prove that the plaintiff had an interest in a certain estate, testimony that he was offered a certain sum of money for such interest is incompetent to prove the factum of interest.
5. A general verdict for the defendant is supported by the evidence.

Judgment affirmed.


All the Justices concur.